DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to the claims.

Drawings
The drawings, filed on 06/03/20, are accepted.   

Examiner’s Note - 35 USC § 101
As discussed in the previous action, claims 1-20 qualify as eligible subject matter under 35 U.S.C. 101 because the claims are not directed to a judicial exception. Under step 2A, prong one, the limitation of “interpolating the first set of measurement data …” recites a mathematical concept. However, under step 2A, prong two, the claims recite additional elements that integrate the judicial exception into a practical application. The math that is being used is being used in combination with data from a specific tool (i.e. pulsed neutron) taken from a specific environment (i.e. horizontal well) where specific conditions are present (i.e. liquid layers arrangement) to arrive at a specific determination regarding the environment (i.e. flow weighted estimate of holdup/velocity of the second liquid). This constitutes a particular practical application for the math being used.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 11 have been amended with the language, “wherein the estimated holdup of the second liquid is binary at each of the plurality of locations.” There is no teaching of “binary” in the applicant’s disclosure. The applicant cites figure 1 (blocks 116 and 120), 2B (showing Ywn=0, Yw2=1, 2C, [0033], [0030], and [0028]) to support the teaching of “binary.” However, the applicant substitutes illustrative and permissive teachings with narrow, exclusive, and limiting language. Although, the disclosure shows an illustrative example, where the values may be 0 and 1, it does not follow that the values must be only 0 and 1. The sections cited by the applicant disclosure uses permissive and open language. For example, paragraph 0030 states, “Panel 210 of FIG. 2B illustrates the water holdup … holdup model can be obtained from the estimates …” Paragraph 0033 states, “the method may proceed to determine … while the quotient oil QO can be determined …” (emphasis mine). The applicant’s narrow use of “binary” is not supported. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benlakhdar et al NPL (Benlakhdar, Noureddine; Mamdouh, Al-Nasser; Aramco, Saudi; Iqbal, Pervaiz; Al-Shabibi, Hussain. “Integrating Pulse Neutron Measurements with Array Production Logging for Enhanced Production Characterization in Horizontal Wells.”; paper prepared for presentation at the SPE Kingdom of Saudi Arabia Annual Technical Symposium and Exhibition held in Dammam, Saudi Arabia, 23-26 April 2018.) in view of Ramos et al (US Pat 6016191).

With respect to claims 1 and 11, Benlakhdar et al NPL discloses:
A computer-implemented method/system (page 3, line 17 discloses computer modelling, which suggests computer implementation) for surveillance of a horizontal well (abstract states, “Production logging analysis in horizontal wells …”)
monitoring a first set of measurement data from a pulse neutron tool (abstract states, “the application of Pulsed Neutron (PN) technology …”) and a second set of measurement data from an array tool (abstract states, “Comparison between phase holdups and velocities calculated from Array Production Logging (APL) …”)
the horizontal well includes a first liquid in a first layer and a second liquid in a second layer that is below the first layer (page 4, lines 1-2 state, “The flow area is divided into multiple horizontal layers …”)
the first set of measurement data indicate a holdup of the second liquid globally inside the horizontal well (page 4, lines 1-3 state, “The flow area is divided into multiple horizontal layers and phase holdup and local velocity is calculated in each layer.”)
the second set of measurement data show a plurality of velocities measured at a set of corresponding locations inside the horizontal well (page 4, lines 1-3 state, “The flow area is divided into multiple horizontal layers and phase holdup and local velocity is calculated in each layer.”)
interpolating the first set of measurement data to identify an interface in a cross-section of the horizontal well, wherein the interface is between the first layer and the second layer (page 5, lines 9-10 state, “New utilities were developed to use the average phase holdup from PN measurement and create simulated APL holdups by identifying the location of interfaces between any two phases in stratified flow conditions.”; see also last paragraph of page 5, which discusses an analysis “to accurately identify the phase interface if the fluids were stratified.”; see also page 4, line 9 for disclosure of “interpolation.”)
based on the interface, establish an estimated holdup of the second liquid at a plurality of locations in the cross-section of the horizontal well (page 1, last paragraph states, “By integrating these array measurements, it is possible to estimate the velocity and holdup profiles in the flow area. Combining these profiles allows calculation of phase flow rates along the wellbore.”; see also abstract – the focus of the invention is to integrate pulse neutron measurements with array production logging in part to prevent uncertainty in estimation of phase holdups. The disclosure of interfaces was discussed above.)
combining the estimated holdup of the second liquid with velocities measured at locations inside the horizontal well that correspond to the second layer to generate a flow weighted estimate of the second liquid inside the horizontal well (page 2, lines 27-31 state, “This paper will discuss the application of Pulsed Neutron measurements combined with array production logging sensors – and more precise methods for flow rate computation by converting PN average measurement of water holdup to array holdup considering stratified flow. This new technique of flow rate computation is verified and validated by comparing its results with the array production logging processing technique.” “Flow rate computation” will be broadly construed as one form of “flow weighted estimate.”)
With respect to claims 1 and 11, Benlakhdar et al NPL differs from the claimed invention in that it does not explicitly disclose: 
wherein the estimated holdup of the second liquid is binary at each of the plurality of locations
With respect to claims 1 and 11, Ramos et al discloses:
wherein the estimated holdup of the second liquid is binary at each of the plurality of locations (column 4, lines 19-21 state, “A preferred signal processing system for detecting oil, gas, and water provides two quasi-binary indicators …”; column 8, lines 33-35 state, “It will be appreciated that a quasi-binary indication of the presence of gas can be obtained by noting whenever the reflectance signal crosses the gas threshold.”; column 9, lines 18-21 state, “As mentioned above, the quantification of the gas component of the holdup can be made by an historical analysis of quasi-binary values recorded over time.”; Furthermore, there is an argument that this limitation is obvious just in view of what Benlakhdar et al NPL teaches. As seen in equation (3), the following equation is used for holdup computations: Ho + Hw + Hg = 1. This broad equation anticipates various narrow scenarios, such as when one of those values is 1 and the other values are zero. In such a scenario, the claimed “binary” results would be achieved. The concept of a holdup being “binary” is known.)
With respect to claims 1 and 11, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ramos et al into the invention of Benlakhdar et al NPL. The motivation for the skilled artisan in doing so is to gain the benefit of providing simple and reliable determinations of the nature of a fluid.

With respect to claims 2 and 12, Benlakhdar et al NPL, as modified, discloses:
based on the interface, establishing an estimated holdup of the first liquid in the cross-section of the horizontal well (page 5, lines 12-22 state, “a new capacitance tool definition was created with more simulated sensors to allow these interfaces to be determined with greater certainty. The approach can be applied to a three phase flow or any combination of two phases, based on the measured PN data … This utility allows calculations of a single phase holdup for each of the 48 probes in a customized capacitance tool defined specifically for this interpretation.”)

With respect to claims 3 and 13, Benlakhdar et al NPL, as modified, discloses:
combining the estimated holdup of the first liquid with velocities measured at locations inside the horizontal well that correspond to the first layer to generate a flow weighted estimate of the first liquid inside the horizontal well (page 1, last paragraph states, “By integrating these array measurements, it is possible to estimate the velocity and holdup profiles in the flow area. Combining these profiles allows calculation of phase flow rates along the wellbore.” See also teachings on page 2 of combining Pulse Neutron measurements with array production logging sensors.”)

With respect to claims 4 and 14, Benlakhdar et al NPL, as modified, discloses:
supplementing a production log with the flow weighted estimate of the second liquid inside the horizontal well and the flow weighted estimate of the first liquid inside the horizontal well (page 5, line 2 discloses production logging processing software packages; As established above, Benlakhdar discloses determination of data for every layer, which includes both first and second liquid. Using the invention of Benlakhdar in the context of production logging software and packages will be construed to anticipate the claimed “supplementing a production log.”)

With respect to claims 5 and 15, Benlakhdar et al NPL, as modified, discloses:
supplementing a production log with the flow weighted estimate of the second liquid inside the horizontal well (anticipated for same rationale as in claim 4; Benlakhdar et al teaches suggests supplementing a production log, and the various flow weighted estimates of the various liquids are encompassed by the teachings of Benlakhdar.)

With respect to claims 8 and 18, Benlakhdar et al NPL, as modified, discloses:
wherein the horizontal well further includes a third liquid in a third layer that is above the first layer or below the second layer (obvious in view of combination; As discussed above, page 4, lines 1-3 of Benlakhdar et al NPL discloses dividing a flow area into multiple layers. Although a “third” liquid in a “third” layer is not explicitly stated, one of ordinary skill in the art understands that a third (and more) liquids and layers are obvious in view of dividing into multiple layers.)

With respect to claims 9 and 19, Benlakhdar et al NPL, as modified, discloses:
interpolating the first set of measurement data to identify an interface, wherein the interface is either between the first layer and the third layer, or between the second layer and the third layer (obvious, in view of above-stated teachings of Benlakhdar et al NPL; interpolation, interface, and layer teachings discussed above)
based on the interface, establishing an estimated holdup of the third liquid in the cross-section of the horizontal well (obvious, in view of above-stated teachings of Benlakhdar et al NPL; estimated holdup discussed above)
combining the estimated holdup of the third liquid with velocities measured at locations inside the horizontal well that correspond to the third layer to generate a flow weighted estimate of the third liquid inside the horizontal well (obvious, in view of above-stated teachings of Benlakhdar et al NPL; holdup, velocities, and flow weighted estimates teachings discussed above)

With respect to claims 10 and 20, Benlakhdar et al NPL, as modified, discloses:
wherein the array tool comprises a spinner array tool with a multitude of sensors (page 5, lines 20-21 state, “Data from this tool can then be combined with other APL tools, such as Spinner Array …”)

Claims 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benlakhdar et al NPL (Benlakhdar, Noureddine; Mamdouh, Al-Nasser; Aramco, Saudi; Iqbal, Pervaiz; Al-Shabibi, Hussain. “Integrating Pulse Neutron Measurements with Array Production Logging for Enhanced Production Characterization in Horizontal Wells.”; paper prepared for presentation at the SPE Kingdom of Saudi Arabia Annual Technical Symposium and Exhibition held in Dammam, Saudi Arabia, 23-26 April 2018.) in view of in view of Ramos et al (US Pat 6016191), as applied to claims 1-5, 10-15, and 20 above, and further in view of Donderici (US Pat 9690004).

With respect to claims 6 and 16, Benlakhdar et al, as modified, discloses:
The computer-implemented method/computer system of claims 1 and 11 (as applied to claims 1 and 11 above)
dividing the cross-section of the horizontal well into a plurality of segments (Page 4, lines 1-3 state, “The flow area is divided into multiple horizontal layers and phase holdup and local velocity is calculated in each layer.”)
With respect to claims 6 and 16, Benlakhdar et al NPL differs from the claimed invention in that it does not explicitly disclose: 
fitting the first set of measurement data according to the plurality of segments such that the interface matches a profile of the first set of measurement data
With respect to claims 6 and 16, Donderici discloses:
fitting the first set of measurement data according to the plurality of segments such that the interface matches a profile of the first set of measurement data (figure 6, reference 608 discloses “Holdup Model Fitting”; see also column 9, lines 16-22; limitation is obvious in view of combination)
With respect to claims 6 and 16, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the “fitting” teachings of Donderici into the invention of Benlakhdar et al NPL. The motivation for the skilled artisan in doing so is to gain the benefit of accurate data analysis.

With respect to claims 7 and 17, Benlakhdar et al, as modified, discloses:
wherein the plurality of segments are evenly spaced and wherein said fitting includes at least one non-linear fitting (obvious in view of combination; One of ordinary skill in the art recognizes the obviousness of evenly spacing out the multiple horizontal layers in APL processing (as described on page 4 of Benlakhdar et al). Donderici, as discussed above teaches “fitting.” In addition, column 3, lines 7-10 of Donderici state, “Embodiments of the present disclosure may be applicable to horizontal, vertical, deviated, or otherwise nonlinear wellbores …”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        09/30/22


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        09/30/2022